
	

113 S2558 IS: Colonias Improvement Act of 2014
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2558
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Udall of New Mexico (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To require the Administrator of the Environmental Protection Agency to revise the definition of the
			 term colonia, and for other purposes.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Colonias Improvement Act of 2014.
		
			2.
			Definitions
			In this Act:
			
				(1)
				Administrator
				The term Administrator means
			 the Administrator of the Environmental Protection Agency.
			
				(2)
				Covered
			 program
				The term covered program means—
				
					(A)
					water and waste
			 facility loans and grants under section 306C of the Consolidated Farm and
			 Rural
			 Development Act (7 U.S.C. 1926c);
				
					(B)
					wastewater
			 assistance to colonias under section 307 of the Safe Drinking Water Act
			 Amendments of 1996 (33 U.S.C. 1281 note; Public Law 104–182);
				
					(C)
					drinking water
			 assistance to colonias under section 1456 of the Public Health Service Act
			 (42
			 U.S.C. 300j–16);
				
					(D)
					housing
			 assistance under section 509(f) of the Housing Act of 1949 (42 U.S.C.
			 1479(f));
				
					(E)
					community
			 development block grant assistance under section 916 of the
			 Cranston–Gonzalez
			 National Affordable Housing Act (42 U.S.C. 5306 note; Public Law 101–625);
				
					(F)
					assistance under
			 section 108 of the Housing and Community Development Act of 1974 (42
			 U.S.C.
			 5308); and
				
					(G)
					any other program
			 of the Environmental Protection Agency, the Department of Housing and
			 Urban
			 Development, or the Department of Agriculture that specifically includes
			 assistance for colonias, as determined by the Administrator.
				
			3.
			Revised
			 definition
			
				(a)
				Revised
			 definition required
				Not later than 180 days after the date of
			 enactment of this Act, the Administrator, in consultation with the
			 Secretary of
			 Housing and Urban Development and the Secretary of Agriculture, shall
			 issue a
			 proposed rule containing a definition of the term colonia
			 that—
				
					(1)
					is the same for
			 each covered program, to the extent consistent with the provisions of law
			 described in subparagraphs (A) through (F) of section 2(2) and the
			 requirements
			 of any program described in subparagraph (G) of such section 2(2);
				
					(2)
					is limited to a
			 community that—
					
						(A)
						is located within
			 75 miles of the border between the United States and Mexico; or
					
						(B)
						has applied for
			 or received funding under a covered program before the date of enactment
			 of
			 this Act;
					
					(3)
					reflects and
			 preserves the historic, geographic, and cultural character of the
			 communities
			 served by the covered programs; and
				
					(4)
					may be used to
			 determine whether an applicant qualifies for assistance under any covered
			 program.
				
				(b)
				Exemptions
				The
			 rule issued under subsection (a) may include a process by which the
			 Administrator may request a limited exemption from the application of the
			 revised definition to a covered program.
			
				(c)
				Final
			 rule
				The Administrator shall ensure that the final rule under
			 subsection (a) takes effect not later than 1 year after the date of
			 enactment
			 of this Act.
			
			4.
			Webpage
			The Administrator, the Secretary of Housing
			 and Urban Development, and the Secretary of Agriculture shall establish
			 and
			 regularly update a webpage that—
			
				(1)
				serves as a clearinghouse for information
			 relating to the covered programs; and
			
				(2)
				includes links to
			 information specific to each State in which a covered program operates,
			 including local contact information.
			
			5.
			Working
			 Group
			
				(a)
				Establishment
				The Administrator shall establish a working
			 group that includes the Secretary of Housing and Urban Development and the
			 Secretary of Agriculture—
				
					(1)
					to review covered programs;
				
					(2)
					to record information relating to each
			 award that is and has been made under a covered program;
				
					(3)
					to hold public
			 hearings relating to covered programs; and
				
					(4)
					to make recommendations to Congress for
			 improvements to covered programs, including improvements—
					
						(A)
						that address the economic and social
			 development of colonias; and
					
						(B)
						to the
			 application process for covered programs.
					
				(b)
				Report
				Not
			 later than 18 months after the date of enactment of this Act, the
			 Administrator
			 shall submit to Congress a report that includes—
				
					(1)
					the results of
			 the review under subsection (a)(1);
				
					(2)
					a summary of the
			 information recorded under subsection (a)(2);
				
					(3)
					the
			 recommendations under subsection (a)(3);
				
					(4)
					a plan to include
			 transportation planning and health considerations in covered programs;
				
					(5)
					a survey of needs
			 that are not met by covered programs;
				
					(6)
					a plan to develop
			 key indicators for living standards in communities served by covered
			 programs,
			 including health, education, and housing conditions;
				
					(7)
					proposed metrics
			 for tracking the success of covered programs and identifying areas for the
			 improvement of covered programs; and
				
					(8)
					any other
			 applicable information, as determined by the Administrator.
				
			6.
			Cultural
			 sensitivity
			The Administrator,
			 and any person working with the Administrator to carry out a covered
			 program,
			 shall make every effort—
			
				(1)
				to carry out this Act in a manner that is
			 sensitive to the cultural and regional differences among communities
			 served by
			 covered programs; and
			
				(2)
				to work with
			 local organizations that carry out activities in communities served by
			 covered
			 programs.
			
